Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 1 of 12 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

TERESA TENORIO, Individually and on PLAINTIFF
Benaif of Aii Others Simiiariy Situated

Vs. No, 2:20-cv-2193-PKH
COAST TO COAST CARPORTS, INC., DEFENDANTS
and JORGE ZAVALA

ORIGINAL COMPLAINT—COLLECTIVE ACTION

 

COMES NOW Plaintiff Teresa Tenorio (“Plaintiff”), individually and on behalf of all
others similarly situated, by and through her attorneys Courtney Lowery and Josh Sanford
of Sanford Law Firm, PLLC, and for her Original Complaint—Collective Action
(“Complaint”) against Defendants Coast to Coast Carports, Inc., and Jorge Zavala
(collectively “Defendant” or “Defendants”), she states and alleges as follows:

I. PRELIMINARY STATEMENTS

1. This is a collective action brought by Plaintiff, individually and on behalf of
all others similarly situated, against Defendant for violations of the overtime provisions of
the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”), and the overtime
provisions of the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seg. (the
“AMWA’).

2. Plaintiff seeks a declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendant's failure to pay proper overtime compensation under the FLSA and the AMWA.

Page 1 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No, 2:20-cv-2193-PKH
Criginal Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 2 of 12 PagelD #: 3

Ih. JURISDICTION AND VENUE

3. The United States District Court for the Western District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because
this suit raises federal questions under the FLSA.

4, This Complaint also alleges AMWA violations, which arise out of the same
set of operative facts as the federal cause of action; accordingly, this Court has
supplemental jurisdiction over Plaintiffs AMWA claims pursuant to 28 U.S.C. § 1367(a).

5. Defendant employed Plaintiff at its facilities located in Knoxville; therefore,

venue is proper within this District pursuant to 28 U.S.C. § 1391.

lll. ©THE PARTIES
6. Plaintiff is an individual and resident of Johnson County.
7. Separate Defendant Coast to Coast Carports, Inc. (“Coast to Coast”), is a
North Carolina, for-profit corporation.
8. Coast to Coast's registered agent for service of process is Venancic Torres

at 2344 Turkey Ford Road, Mount Airy, North Carolina 27030.
9. Separate Defendant Jorge Zavala (“Zavala”) is an individual and resident of
the State of Arkansas.
10. Defendants maintain a website at https://www.coast-to-coastcarports.com/.
IV. FACTUAL ALLEGATIONS
11. Plaintiff repeats and re-alleges all the preceding paragraphs of this
Complaint as if fully set forth in this section.

12. Zavala is a principal, director, officer, and/or owner of Coast to Coast.

Page 2 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 3 of 12 PagelD #: 4

13. Zavala took an active role in operating Coast to Coast and in the
management thereof.

14. Zavala, in his role as an operating employer of Coast to Coast, had the
power to hire and fire Plaintiff, often supervised Plaintiffs work and determined her work
schedule, and made decisions regarding Plaintiff's pay, or lack thereof.

15. Zavala, at relevant times, exercised supervisory authority over Plaintiff in
relation to her work schedule, pay policy and the day-to-day job duties that Plaintiff's jobs
entailed.

16. Zavala acted as the employer of Plaintiff and the proposed collective and is
and has been engaged in interstate commerce as that term is defined under the FLSA.

17. Coast to Coast acted as the employer of Plaintiff and the proposed
collective and is and has been engaged in interstate commerce as that term is defined
under the FLSA.

18. Within the three years preceding the filing of this Complaint, Defendant has
continuously employed at least four employees.

19. Defendant employs two or more individuals who engage in interstate
commerce or business transactions, or who produce goods to be transported or sold in
interstate commerce, or who handle, sell, or otherwise work with goods or materials that
have been moved in or produced for interstate commerce, such as welding equipment,
tools and steel materials.

20. Defendant's annual gross volume of sales made or business done is not
less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

Page 3 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.3.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 4 of 12 PagelID #: 5

21. Defendants’ primary business is manufacturing and installing carports,
garages and barns.

22. Upon information and belief, Defendant has locations in Arkansas as well
as other states, such as Tennessee, North Carolina and Idaho.

23. At all times material herein, Plaintiff has been entitled to the rights,
protections, and benefits provided under the FLSA.

24. Defendant employed Plaintiff as an hourly-paid Welder from July of 2020 to
October of 2020.

25. Plaintiff worked at Defendant's shop in Knoxville.

26. Defendant also employed other hourly-paid employees to perform the work
necessary to its business (hereinafter referred to as “hourly employees”)

27. In. addition to her hourly wage, Plaintiff received attendance bonuses.

28. Plaintiff received an attendance bonus each week she did not miss any days
of work and was not late clocking in.

29. The weekly attendance bonuses are nondiscretionary and are based on
employee performance.

30. Upon information and belief, all or most hourly employees who worked on-
site receive weekly attendance bonuses.

31. | Defendant informs its hourly employees of the bonuses upon hiring because
the bonuses are part of Defendant's compensation package and hourly employees expect
to receive the bonuses.

32. Defendant informed Plaintiff of the bonuses upon hiring and Plaintiff

expected to, and did in fact, receive bonuses.

Page 4 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 5 of 12 PagelD #: 6

33. Defendant directly hired Plaintiff and other hourly employees, controlled
their work schedules, duties, protocols, applications, assignments and employment
conditions, and kept at least some records regarding their employment.

34. Plaintiff and other hourly employees regularly worked in excess of forty
hours per week throughout their tenure with Defendant.

35. Defendant paid Plaintiff and other hourly employees 1.5x times their base
hourly rate for the hours they worked over 40 in a workweek.

36. However, Defendant did not include the bonuses that were paid to Plaintiff
and other hourly employees in their regular rates when calculating their overtime pay even
though Plaintiff and other hourly employees received bonuses in pay periods in which
they also worked in excess of forty hours per week.

37. Section 778.208 of Title 29 of the Code of Federal Regulations requires that
all forms of compensation, such as non-discretionary bonuses, “must be totaled in with
other earnings to determine the regular rate on which overtime pay must be based.”

38. Defendant violated the FLSA and AMWA by not including all forms of
compensation, such the non-discretionary bonuses of Plaintiff and other hourly
employees, in their regular rate when calculating their overtime pay.

39. Defendant's pay practices were the same for ail hourly workers who
received bonuses.

40. Upon information and belief, the pay practices that violate the FLSA and
AMWA alleged herein were the same at all of Defendant's facilities because the policy
was a centralized human resources policy implemented uniformly from the corporate

headquarters.

Page 5 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 6 of 12 PagelD #: 7

41. Because of the volume of work required to perform their jobs, Plaintiff and
other hourly employees consistently worked in excess of forty hours per week.

42. Defendant knew, or showed reckless disregard for whether, the way it paid
Plaintiff and other hourly employees violated the FLSA and AMWA.

Vv. REPRESENTATIVE ACTION ALLEGATIONS

43. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as
though fully incorporated in this section.

44. Plaintiff brings this claim for relief for violation of the FLSA as a collective
action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons
similarly situated as hourly employees who were, are, or will be employed by Defendants
within the applicable statute of limitations period, who are entitled to payment of the
following types of damages:

A. Regular wages and overtime premiums for all hours worked over forty (40)
hours in any week;

B, Liquidated damages; and

C. Attorney's fees and costs.

45. Plaintiff proposes the following class under the FLSA:

All hourly production employees who received a bonus in
connection with work performed in at least one week in which
they worked over forty hours within the past three years.

46. In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed
or will soon file a written Consent to Join this lawsuit.

47. The relevant time period dates back three years from the date on which

Plaintiffs Original Complaint—Collective Action was filed herein and continues forward

Page 6 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 7 of 12 PagelD #: 8

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein
below.

48. The members of the proposed FLSA class are similarly situated in that they
share these traits:

A. They were paid hourly;

B. They were eligible for and received nondiscretionary bonuses;

C. They worked over forty hours in at least one week in which they performed
work related to a bonus; and

D. They were subject to Defendant’s common policy of failing to pay a proper
overtime rate for hours worked over forty in a week.

49. Plaintiff is unable to state the exact number of the class but believes that
the class exceeds one hundred (100) persons.

50. Defendant can readily identify the members of the collective, who are a
certain portion of the current and former employees of Defendant.

51. The names and physical and mailing addresses of the probable FLSA
collective action plaintiffs are available from Defendant.

52. The email addresses of many of the probable FLSA collective action
plaintiffs are available from Defendant.

Vi. FIRST CLAIM FOR RELIEF
(Individual Claim for Violation of the FLSA)

53. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as
though fully set forth herein.
54. ‘Plaintiff asserts this claim for damages and declaratory retief pursuant to

the FLSA, 29 U.S.C. § 201, ef seq.

Page 7 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (WD. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 8 of 12 PagelD #: 9

55. At all relevant times, Defendant has been, and continues to be, an
enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

56. 290U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to
pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their
regular wages for all hours worked over 40, unless an employee meets certain exemption
requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

57. Defendant classified Plaintiff as non-exempt from the requirements of the
FLSA.

58. Despite Plaintiff's entitlement to overtime payments under the FLSA,
Defendant failed to pay Plaintiff 1.5x her regular rate for all hours worked in excess of 40
per week.

59. Defendant knew or should have known that its actions viclated the FLSA.

60. Defendant's conduct and practices, as described above, were willful.

61. Byreason of the unlawful acts alleged herein, Defendant is liable to Plaintiff
for monetary damages, liquidated damages and costs, including reasonable attorney's
fees provided by the FLSA for all violations which occurred beginning at least three years
preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

62. Defendant has not acted in good faith nor with reasonable grounds to
believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,
Plaintiff is entitled to recover an award of liquidated damages in an amount equal te the
amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

Page 8 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No, 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 9 of 12 PagelD #: 10

63. Alternatively, should the Court find that Defendant acted in good faith in
failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of
prejudgment interest at the applicable legal rate.

Vil. SECOND CLAIM FOR RELIEF
(Collective Action Claim for Violation of the FLSA)

64. ‘Plaintiff repeats and re-alleges alt previous paragraphs of this Complaint as
though fully set forth herein.

65. _ Plaintiff asserts this claim for damages and declaratory relief on behalf of all
similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

66. At all relevant times, Defendant has been, and continues to be, an
enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

67, 290U.5S.C. §§ 206 and 207 require any enterprise engaged in commerce to
pay all employees a minimum wage for all hours worked up to 40 in one week and to pay
1.5x their regular wages for all hours worked over 40 in a week, unless an employee
meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying
Department of Labor regulations.

68. Defendant classified Plaintiff and other similarly situated employees as non-
exempt from the overtime provisions of the FLSA.

69. Defendant failed to pay Plaintiff and similarly situated employees 1.5x their
regular rate for all hours worked in excess of 40 per week.

70. Defendant deprived Plaintiff and similarly situated employees of
compensation for all of the hours worked over forty per week, in violation of the FLSA.

71. | Defendant knew or should have known that its actions violated the FLSA.

72. Defendant’s conduct and practices, as described above, were willful.

Page 9 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 10 of 12 PagelD #: 11

73. By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff
and all similarly situated employees for monetary damages, liquidated damages and
costs, including reasonable attorney’s fees provided by the FLSA for all violations which
occurred beginning at least three (3) years preceding the filing of Plaintiffs initial
complaint, plus periods of equitable tolling.

74. Defendant has not acted in good faith nor with reasonable grounds to
believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,
Plaintiff and similarly situated employees are entitled to recover an award of liquidated
damages in an amount equal to the amount of unpaid overtime premium pay described
above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

7S. Alternatively, should the Court find that Defendant acted in good faith in
failing to pay Plaintiff and the collective members as provided by the FLSA, they are
entitled to an award of prejudgment interest at the applicable legal rate.

Vill. THIRD CLAIM FOR RELIEF
(Individual Claim for Violation of the AMWA)

76. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as
though fully set forth herein.

77. Plaintiff asserts this claim for damages and declaratory relief pursuant to
the AMWA, Ark. Code Ann. §§ 11-4-201, ef seq.

78. At ali relevant times, Defendant was Plaintiffs “employer” within the
meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

79. Sections 210 and 211 of the AMWA require employers to pay all employees
a minimum wage for all hours worked, and to pay one and one-half times regular wages

Page 10 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.

U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 11 of 12 PagelD #: 12

for all hours worked over forty hours in a week, unless an employee meets the exemption
requirements of 29 U.S.C. § 213 and accompanying Department of Labor regulations.

80. Defendant classified Plaintiff as non-exempt from the requirements of
AMWA.

81. Defendant failed to pay Plaintiff overtime wages as required under the
AMWA for all hours that Plaintiff worked in excess of forty (40) per week.

82. Defendant knew or should have known that its practices violated the AMWA.

83. Defendant's conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary, and in bad faith.

84. By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff
for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment interest,
and costs, including reasonable attorney's fees as provided by the AMWA.

IX. PRAYER FOR RELIEF

WHEREFORE, premises considered, Plaintiff Teresa Tenorio, individually and on
behalf of all others similarly situated, respectfully prays that each Defendant be
summoned to appear and to answer this Complaint and for declaratory relief and
damages as follows:

A. Declaratory judgment that Defendant's practices alleged in this Complaint
violate the FLSA, the AMWA, and their related regulations;

B. Certification of a collective under Section 216 of the FLSA of all individuals
similarly situated, as further defined in any motion for the same;

C. Judgment fer damages suffered by Plaintiff and others similarly situated for

all unpaid overtime wages under the FLSA, the AMWA and their related regulations;

Page 11 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C, (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
Case 2:20-cv-02193-PKH Document 2 Filed 10/21/20 Page 12 of 12 PagelD #: 13

D. Judgment for liquidated damages owed to Plaintiff and all others similarly
situated pursuant to the FLSA, the AMWA, and their related regulations;
E. An order directing Defendant to pay Plaintiff and all others similarly situated
interest, a reasonable attorney's fee and all costs connected with this action; and
F. Such other and further relief as this Court may deem just and proper.
Respectfully submitted,
TERESA TENORIO,
Individually and on Behalf

of All Others Similarly
Situated, PLAINTIFF

SANFORD LAW FIRM, PLLC

One Financial Center

650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211

 

Page 12 of 12
Teresa Tenorio, et al. v. Coast to Coast Carports, Inc., et al.
U.S.D.C. (W.D. Ark.) No. 2:20-cv-2193-PKH
Original Complaint—Collective Action
